In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-03-372 CV

____________________


DAN THOMAS, Appellant


V.


MS. SKINNER, CO3, Appellee




On Appeal from the 258th District Court
Polk County, Texas

Trial Cause No. 18091




MEMORANDUM OPINION (1)
	Dan Thomas appeals the denial of his motion to discharge costs in his suit against
Ms. Skinner, CO3. We questioned our jurisdiction. Thomas's reply asserts that the trial
court's order is an appealable final order. 
	Thomas appealed this suit, Cause No. 18091 to this Court in Appeal No. 09-00-549
CV.  The appeal was transferred to the Thirteenth Court of Appeals and docketed as
Appeal No. 13-01-021 CV.  On August 31, 2001, the Thirteenth Court of Appeals
addressed the issue of taxation of costs in its opinion affirming the trial court's judgment.
See Thomas v. Skinner, 54 S.W.3d 845 (Tex. App.-Corpus Christi 2001, pet. denied). 
A petition for review to the Texas Supreme Court was denied, and the Thirteenth Court
of Appeals issued its mandate on May 9, 2002.  On March 28, 2003, Thomas filed a
motion titled "Petition to Discharge Court Ordered Cost Due to Inability to Pay Such Costs
# at $213.00."  The motion alleged that the judgment for costs should be discharged
pursuant to a statute applicable to criminal cases.  See  Tex. Code Crim. Proc. Ann. art.
43.09(f) (Vernon Supp. 2003) ("A court may require a defendant who is unable to pay a
fine or costs to discharge all or part of the fine or costs by performing community
service.").  The trial court denied the motion on April 14, 2003.  
	An issue relating to a judgment for costs must be brought in the regular appeal.  See
Smith v. State, 500 S.W.2d 682 (Tex. App.-Corpus Christi 1973, no writ).  Thomas
actually raised the cost issue in his appeal, and lost.  The judgment in this case is now
final. The order identified in the notice of appeal is not amenable to a new appeal.  The
appeal is dismissed for lack of jurisdiction. 
	APPEAL DISMISSED.
										PER CURIAM

Opinion Delivered September 25, 2003
Before McKeithen, C.J., Burgess and Gaultney, JJ.
1. Tex. R. App. P. 47.4.